DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprising”, line 2, and “comprises” and “means” on line 4 of the abstract should be avoided.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) on page 5, line 23, “avoid this problems” should be replaced by --avoid problems--; and 2) on page 12, line 27, “They” should apparently be replaced by --There-- .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a cross section of square, rectangular, diamond, hexagonal, or trapezoid shape”, and the claim also recites “preferably square”, which is the narrower statement of the range/limitation;  claim 10 recites the broad recitation “the chimneys are distributed regularly over the face of the tray at a first given pitch”, and the claim also recites “preferably a triangular or square pitch”, which is the narrower statement of the range/limitation; claim 13 recites the broad recitations “orifices located on the tray” and “at a second given pitch”, and the claim also recites “preferably distributed regularly in each compartment” and “preferably a triangular or square pitch”, which are the narrower statements of the ranges/limitations. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al ‘136 taken together with Haroun et al ‘868.
Armstrong et al ‘136 (Figs. 1 and 2; col. 2, lines 60-67; col. 5, lines 24-38) disclose a distributor tray for use within a gas-liquid contact column that is subject to tilting, such as a column on a floating platform (see col. 5, lines 25-27).  The distribution tray includes a plurality of compartments (4,8) formed by two series of parallel, secant partitions, the compartments each being of the same size and square shape, alternating compartments forming gas riser chimneys (8) that exclusively pass gas through the tray, and liquid distribution compartments (4) that each have at least one hole in the bottom 
Haroun et al ‘868 (Abstract; Figs. 4 and 5; paragraphs [0003], [0005]-[0007], [0009], [0014]-[0015], [0018], [0021]-[0022], [0026]-[0029], [0046]-[0047], [0049]-[0051], [0066], and [0075]-[0077]) disclose a distribution tray similar to that of Armstrong et al ‘136, wherein the secant partitions (6), that form the compartments (8) having the same size and shape, are perforated at their bases by holes (7), which allow for the liquid to flow over the surface of the distributor tray, thus providing good radial dispersion of the liquid.  The reference also teaches that the perforations are not in alignment within adjacent partitions, thereby discouraging short circuiting of the liquid across compartments.  Haroun et al ‘868, like Armstrong et al ‘136, also discloses that the tray can be used within a gas-liquid contact column on a floating platform that is subject to sway and tilt, such as within a CO2 scrubber using amine absorbents, in an offshore column for distillation or dehydration of a gas, in an offshore floating barge column for the recovery of HC’s, with a CO2 capture unit, distillation or dehydration unit.  It would .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 1 above, and further in view of the admitted prior art, as shown by Figure 4 of the instant application.
The reference combination as applied to claim 1 above, substantially discloses applicant’s invention as recited by instant claim 15, except for the liquid dispersion system including sprinklers or parallel, perforated conduits below the tray.  Figure 4 of the instant application illustrates the specifically claimed dispersion system of instant claim 15, the subject matter of Figure 4 being admitted as prior art to the instant application.  In view of the admission of prior art by applicant, by illustration in instant Figure 4, it would have been obvious for an artisan at the time of the filing of the application, to include a liquid dispersion means attached to the distribution tray as suggested by the primary reference combination, since such would provide a more uniform distribution of liquid to the underlying packing layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/3-19-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776